Citation Nr: 0008219	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 23, 1995 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1963 to July 
1971.  


FINDING OF FACT

The veteran's application to reopen his claim of service 
connection for PTSD was received at the regional office (RO) 
on June 23, 1995.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
June 23, 1995 for the grant of service connection for PTSD is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(r) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's initial claim of service connection for PTSD 
was received on July 13, 1993.  

A rating decision dated in January 1994 denied the claim of 
service connection for PTSD.  In February 1994 the RO 
notified the veteran of the denial, forwarding a copy of the 
rating decision.  It was reported that among the enclosures 
was a VA Form 4107, Notice of Procedural and Appellate 
Rights.  The January 1994 rating denial of service connection 
for PTSD became final in the absence of a timely notice of 
disagreement and substantive appeal.  

On June 23, 1995, the veteran's subsequent request for 
service connection for PTSD was received at the RO. A rating 
decision dated in May 1996 granted service connection for 
PTSD, evaluated as 100 percent disabling effective June 23, 
1995, the date of receipt of the reopened claim.  

Analysis

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if a notice of disagreement is not received within one 
year of notification of the adverse decision.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  

When a determination becomes final, the claim may not 
thereafter be reopened and allowed, except upon the 
submission of new and material evidence with respect to that 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  If no notice of disagreement is filed within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If a claim is reopened and granted, the effective date shall 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r)(1999).  

The veteran asserts that the effective date for service 
connection for PTSD should be July 13, 1993, the date of his 
initial PTSD claim.   The veteran's initial claim for PTSD 
was denied by the RO in January 1994, and that decision 
became final in the absence of a timely filed notice of 
disagreement.  The veteran did not resubmit his claim until 
the statement received on June 23, 1995.  In a May 1996 
rating the RO granted service connection for PTSD evaluated 
as 100 percent disabling, effective June 23, 1995, the date 
of receipt of his reopened claim.  

VA regulations concerning effective dates clearly state that 
if new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later. 



ORDER

The claim of entitlement to an effective date earlier than 
June 23, 1995, for service connection for PTSD is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

